DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.   Claim(s) 1-6, 11-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 8437307 B2) in view of Yoshino (US 20180310243 A1).


Regarding claim 1, Chaturvedi teaches computer-implemented method when executed on data processing hardware causes the data processing hardware to perform an operation (see col 3 lines 24-26 “client 104 may include distributed components. .. each of the listed components may actually represent several different components that may be distributed. For example, the CPU 108 may actually represent a multi-processor or a distributed processing system; the memory unit 110 may include different levels of cache memory”)[it is known in the art to execute the instruction(stored in the memory) using CPU], the operations comprising:
establishing a network connection using a first network connection provided by a first access point among a plurality of access points of a network system (see col 2 lines 8-10 “the environment 100 includes a client 104 is coupled to a network 102 via a wireless connection…A second network 106 is also present in the environment 100.”)[ It is known in the art access point is used in the network to establish connection , therefore when chaturvedi talks about a client 104 is coupled to a network 102 via a wireless connection, it is implicit that wireless connection is established between client and an access point in wireless network 102; network 102 and second network 106 are plurality of networks; plurality of networks implies there are plurality of access points ]  ;
determining that a first quality of connection for the first network connection fails to satisfy a threshold value, the first quality of connection for the first network connection based on a first received signal strength indicator (RSSI) of the first access point (see col 3 lines 47- “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”)[ signal strength 302 of network 102 implies signal strength of a connection to network 102; signal strength is interpreted as RSSI;  if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3)…the signal strength 302 may be below the threshold 306”, signal strength 302 of network 102 below threshold is interpreted as  the first network connection fails to satisfy a threshold value]
in response to determining that the first quality of connection for the first network connection fails to satisfy the threshold value, identifying a second network connection provided by a second access point among the plurality of access points of the network system(see col 3 lines 47-58 “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”)[ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, in order to compare the signal strength , it is implicit that network connection 106 interpreted to be second network connection will be identified]
determining that a second quality of connection for the second network
connection satisfies the threshold value, the second quality of connection based on a
second RSSI of the second access point(see col 3 lines 47-58 “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”)[ the signal strength 304 of the network 106 is interpreted to be the second quality of connection for the second network connection;  the signal strength 304 is increasing …and the signal strength 304 may be above the threshold; signal strength 304 of network 106 is interpreted as  second RSSI;  since the signal strength 304 may be above the threshold, it implies signal strength 304 satisfies the threshold value] ; and
in response to determining that the second quality of connection for the second network connection satisfies the threshold value, switching the network connection from the first network connection to the second network connection(see col 3 lines 47-58 “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”).
Chaturvedi teaches network connection but doesn’t explicitly teaches network connection between the user device and the web server; Chaturvedi teaches switching network connection but doesn’t explicitly teaches switching the network connection between the user device and the web server.
Yoshino teaches network connection between the user device and the web server (see para 0095 “ The communication system 1 primarily includes a terminal apparatus 2, a base station 3 and access points 4 which both relay wireless communication, and a communication control apparatus 6 which is connectable to the terminal apparatus 2 via a communication network 5.”; see para 0096 “when performing wireless communication via an access point 4 in the communication system 1, the terminal apparatus 2 executes a process of selecting an appropriate wireless access point to be used for communication from multiple access points 4”; see para 0099 “ a server apparatus is used as a non-limiting example of the communication control apparatus 6”);
switching the network connection between the user device and the web server (see para 103 “A communication quality measurer 13 measures a wireless communication quality associated with each access point included in the received information on candidate wireless access points. The wireless communication quality is measured based on at least one of RSSI (Received Signal Strength Indicator)”; see para 0106 “An access point selector 15 selects a wireless access point to be used for communication from the access point candidates included in the information on candidate wireless access points. In most cases, the access point selector 15 selects one wireless access point to be used for communication”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the connection between the user device and the web server in the system of Chaturvedi. The motivation is to  provide a terminal apparatus, a communication control apparatus, a communication system, and a communication control method, each of which enables proper selection of a wireless access point to be used for communication by taking into consideration accumulated past bandwidth information (Yoshino: see para 0008)


Regarding claim 11, Chaturvedi teaches a system comprising: data processing hardware (see col 3 lines 24-26 “client 104 may include distributed components); and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (see col 3 lines 24-26 “client 104 may include distributed components. .. each of the listed components may actually represent several different components that may be distributed. For example, the CPU 108 may actually represent a multi-processor or a distributed processing system; the memory unit 110 may include different levels of cache memory”)[it is known in the art to execute the instruction(stored in the memory) using CPU] comprising:
establishing a network connection using a first network connection provided by a first access point among a plurality of access points of a network system (see col 2 lines 8-10 “the environment 100 includes a client 104 is coupled to a network 102 via a wireless connection…A second network 106 is also present in the environment 100.”)[ It is known in the art access point is used in the network to establish connection , therefore when chaturvedi talks about a client 104 is coupled to a network 102 via a wireless connection, it is implicit that wireless connection is established between client and an access point in wireless network 102; network 102 and second network 106 are plurality of networks; plurality of networks implies there are plurality of access points ]  ;
determining that a first quality of connection for the first network connection fails to satisfy a threshold value, the first quality of connection for the first network connection based on a first received signal strength indicator (RSSI) of the first access point (see col 3 lines 47- “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”)[ signal strength 302 of network 102 implies signal strength of a connection to network 102; signal strength is interpreted as RSSI;  if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3)…the signal strength 302 may be below the threshold 306”, signal strength 302 of network 102 below threshold is interpreted as  the first network connection fails to satisfy a threshold value]
in response to determining that the first quality of connection for the first network connection fails to satisfy the threshold value, identifying a second network connection provided by a second access point among the plurality of access points of the network system(see col 3 lines 47-58 “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”)[ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, in order to compare the signal strength , it is implicit that network connection 106 interpreted to be second network connection will be identified]
determining that a second quality of connection for the second network
connection satisfies the threshold value, the second quality of connection based on a
second RSSI of the second access point(see col 3 lines 47-58 “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”)[ the signal strength 304 of the network 106 is interpreted to be the second quality of connection for the second network connection;  the signal strength 304 is increasing …and the signal strength 304 may be above the threshold; signal strength 304 of network 106 is interpreted as  second RSSI;  since the signal strength 304 may be above the threshold, it implies signal strength 304 satisfies the threshold value] ; and
in response to determining that the second quality of connection for the second network connection satisfies the threshold value, switching the network connection from the first network connection to the second network connection(see col 3 lines 47-58 “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”).
Chaturvedi teaches network connection but doesn’t explicitly teaches network connection between the user device and the web server; Chaturvedi teaches switching network connection but doesn’t explicitly teaches switching the network connection between the user device and the web server.
Yoshino teaches network connection between the user device and the web server (see para 0095 “ The communication system 1 primarily includes a terminal apparatus 2, a base station 3 and access points 4 which both relay wireless communication, and a communication control apparatus 6 which is connectable to the terminal apparatus 2 via a communication network 5.”; see para 0096 “when performing wireless communication via an access point 4 in the communication system 1, the terminal apparatus 2 executes a process of selecting an appropriate wireless access point to be used for communication from multiple access points 4”; see para 0099 “ a server apparatus is used as a non-limiting example of the communication control apparatus 6”);
switching the network connection between the user device and the web server (see para 103 “A communication quality measurer 13 measures a wireless communication quality associated with each access point included in the received information on candidate wireless access points. The wireless communication quality is measured based on at least one of RSSI (Received Signal Strength Indicator)”; see para 0106 “An access point selector 15 selects a wireless access point to be used for communication from the access point candidates included in the information on candidate wireless access points. In most cases, the access point selector 15 selects one wireless access point to be used for communication”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the connection between the user device and the web server in the system of Chaturvedi. The motivation is to  provide a terminal apparatus, a communication control apparatus, a communication system, and a communication control method, each of which enables proper selection of a wireless access point to be used for communication by taking into consideration accumulated past bandwidth information (Yoshino: see para 0008)

Regarding claims 2, 12, Chaturvedi teaches wherein the first network connection comprises a Wi-Fi network connection and the second network connection comprises a cellular network connection. (see col 2 lines 17-31 “ the network 102 and network 106 may be the same type of network or different types of networks. Exemplary network types include  wireless local area network (LANs) (eg. 802.11g wi-fi networks)……global system for mobile communication (GSM) and/ or code division multiple access (CDMA) communications systems.”)

Regarding claims 3, 13, Chaturvedi teaches wherein the first network connection comprises a cellular network connection and the second network connection comprises a Wi-Fi network connection. (see col 2 lines 17-31 “ the network 102 and network 106 may be the same type of network or different types of networks. Exemplary network types include  wireless local area network (LANs) (eg. 802.11g wi-fi networks)……global system for mobile communication (GSM) and/ or code division multiple access (CDMA) communications systems.”)

Regarding claims 4, 14, Chaturvedi teaches wherein the first network connection comprises a first Wi-Fi network connection and the second network connection comprises a second Wi-Fi network connection (see col 3 lines 38-39 “ in the present example, the network 102 and 106 are both wi-fi networks.”). 

Regarding claims 5, 15, Chaturvedi teaches wherein the user device comprises a mobile device. (see col 2 lines 36-40 “The client 104 may be any device capable of receiving and sending information via a wired or wireless network, and may include processing capabilities to handle such information. Such devices include both stationary and mobile computers, cell phones”)

Regarding claims 6, 16,   Chaturvedi teaches wherein the operations further comprise: comparing the first RSSI of the first access point to the second RSSI of the second access point; and determining that the second RSSI of the second access point exceeds the first RSSI of the first access point by a switching threshold, wherein switching the network connection between the user device and the web server from the first network connection to the second network connection is based on the determining that the second RSSI of the second access point exceeds the first RSSI of the first access point by the switching threshold. (see col 3 lines 47-58 “ the signal strength 302 of the network 102 may be compared with the signal strength 304 of the network 106, which may be monitored by the client 104. A threshold value 306, which may be configurable within the client 104, may be used by the client to determine whether to switch to the network 106. if the signal strength 302 is declining (as indicated by the corresponding arrow in FIG. 3) and the signal strength 304 is increasing (as indicated by the corresponding arrow in FIG. 3), the signal strength 302 may be below the threshold 306 and the signal strength 304 may be above the threshold. In this case, the client 104 may be configured to switch to the network 106.”)[ the signal strength 304 of the network 106 is interpreted to be the second quality of connection for the second network connection;  the signal strength 304 is increasing …and the signal strength 304 may be above the threshold; signal strength 304 of network 106 is interpreted as  second RSSI;  since the signal strength 304 may be above the threshold, it implies signal strength 304 satisfies the threshold value]

6.  Claim(s) 7,8 ,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 8437307 B2) in view of Yoshino (US 20180310243 A1)  and further in view of Craig (US 20120314607 A1)

Regarding claim 7, 17, Chaturvedi doesn’t teach wherein determining each quality  of connection for the first quality of connection and the second quality of connection comprises determining a number of successful packet transmissions or a number of failed packet transmissions.
	Craig teaches determining each quality  of connection for the first quality of connection and the second quality of connection comprises determining a number of successful packet transmissions or a number of failed packet transmissions.(see para 0056 “link quality in terms of e.g. Frame error ration (FER), block error ratio (BLER), Bit Error Ratio (BER), Packet Error Rate (PER)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the number of packet transmission in the system of modified Chaturvedi. The motivation is to measure the link quality (Craig: see para 0056)

Regarding claims 8, 18, modified Chaturvedi doesn’t teach determining each quality  of connection for the first quality of connection and the second quality of connection comprises determining a number of successful packet receptions or a number of failed packet receptions.
Craig (US 20120314607) teaches wherein determining each quality  of connection for the first quality of connection and the second quality of connection comprises determining a number of successful packet receptions or a number of failed packet receptions. (see para 0056 “link quality in terms of e.g. Frame error ration (FER), block error ratio (BLER), Bit Error Ratio (BER), Packet Error Rate (PER)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the number of packet transmission in the system of modified Chaturvedi. The motivation is to measure the link quality (Craig: see para 0056)

7.    Claim(s) 9, 10, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 8437307 B2) in view of Yoshino (US 20180310243 A1)  and further in view of Stager (US 20150264614 A1).


Regarding claims 9 and 19, Chaturvedi doesn’t teach determining each quality  of connection for the first quality of connection and the second quality of connection comprises determining a first rate of change for the first RSSI of the first access point and a second rate of change for the second RSSI of the second access point.
 Stager (US 20150264614 A1) teaches wherein determining each quality  of connection for the first quality of connection and the second quality of connection comprises determining a first rate of change for the first RSSI of the first access point and a second rate of change for the second RSSI of the second access point. see para 0061 “Delta RSSI: This is the difference between the current and the last RSSI.”; see para 0063 “Given a list of candidate APs, the WGB 50 first disregards any that are associated with a negative Delta RSSI. This prevents a roam to an AP whose link quality is degrading over time. Then, among the neighbor APs associated with positive Delta RSSIs, the WGB 50 selects the best AP, based on a combined RSSI and location weight function, as the next parent AP and proceeds to associate/connect with it. For example, the best AP may be the neighbor AP associated with a greatest average RSSI and a positive Delta RSSI.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining whether the respective rate of change is positive or negative in the system of modified Chaturvedi. The motivation is to select the best AP associated with a positive delta RSSI. (Stager: see para 0063)

Regarding claims 10 and 20, Modified Chaturvedi doesn’t teach determining each rate of
change for the first rate of change and the second rate of change further comprises determining whether the respective rate of change is positive or negative. 
Stager teaches determining each rate of change for the first rate of change and the second rate of change further comprises determining whether the respective rate of change is positive or negative. (see para 0061 “Delta RSSI: This is the difference between the current and the last RSSI.”; see para 0063 “Given a list of candidate APs, the WGB 50 first disregards any that are associated with a negative Delta RSSI. This prevents a roam to an AP whose link quality is degrading over time. Then, among the neighbor APs associated with positive Delta RSSIs, the WGB 50 selects the best AP, based on a combined RSSI and location weight function, as the next parent AP and proceeds to associate/connect with it. For example, the best AP may be the neighbor AP associated with a greatest average RSSI and a positive Delta RSSI.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining whether the respective rate of change is positive or negative in the system of modified Chaturvedi. The motivation is to select the best AP associated with a positive delta RSSI. (Stager: see para 0063)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416